                      Case 19-18585-MAM      Doc 274    Filed 10/27/20    Page 1 of 3




         ORDERED in the Southern District of Florida on October 26, 2020.




                                                        Mindy A. Mora, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________




                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION
                                       www.flsb.uscourts.gov

        IN RE:                                                 CASE NO.: 19-18585-MAM
                                                               Chapter 11
        MERIDIAN MARINA & YACHT CLUB
        OF PALM CITY, LLC

        Debtor.
        ______________________________/

         ORDER GRANTING DEBTOR’S EXPEDITED MOTION TO APPROVE BIDDING
         PROCEDURES AND THE SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S
              ASSETS FREE AND CLEAR OF CERTAIN LIENS, CLAIMS, AND
             ENCUMBRANCES PURSUANT TO AN AUCTION SALE [D.E. #247]

                 THIS CAUSE came before the Court on October 21, 2020, at 1:30 p.m., for hearing

        upon Debtor’s Expedited Motion To Approve Bidding Procedures And The Sale Of

        Substantially All Of The Debtor’s Assets Free And Clear Of Certain Liens, Claims, And

        Encumbrances Pursuant To An Auction Sale [D.E. #247] and the Court, having reviewed
               Case 19-18585-MAM      Doc 274    Filed 10/27/20    Page 2 of 3




the file, heard argument of counsel and being otherwise duly advised in the premises,

it is,

         ORDERED and ADJUDGED as follows:

         1.    Debtor’s Expedited Motion to Approve Bidding Procedures and the Sale of

Substantially All of the Debtor’s Assets Free and Clear of Certain Liens, Claims, and

Encumbrances Pursuant To An Auction Sale [D.E. # 247] is GRANTED, as more fully set

forth below.

         2.    The Bidding Procedures [D.E. #270] attached hereto as Exhibit “1” are

hereby approved in their entirety, are incorporated herein by reference and shall govern

the bids and proceedings related to the Auction and the Sale in this matter.

         3.    The Purchase and Sale Agreement that all bidders shall be required to use

in this matter is attached hereto as Exhibit “2” and is hereby approved to be included as

part of the bidding package related to the Auction and the Sale in this matter.

         4.    Tranzon Driggers is authorized to take any and all actions necessary to

implement the Bidding Procedures.

         5.    Tranzon Driggers is authorized to take all actions necessary to effectuate

the relief granted pursuant to this Order in accordance with the Motion.

         6.    Upon entry of the order approving these Bidding Procedures, all past,

present and future prospective purchasers will be subject to these Bidding Procedures

and the auction terms and conditions.

         7.    A hearing to approve the Auction Sale results shall be held before this Court

three (3) business days after the date set for the Auction Sale, which hearing will be

scheduled by separate document upon the request of Debtor’s counsel.
            Case 19-18585-MAM         Doc 274    Filed 10/27/20    Page 3 of 3




       8.     The Court shall retain jurisdiction over any matters related to or arising from

the implementation of this Order.

                                           ###

Submitted By:
Craig I. Kelley, Esquire
Kelley, Fulton & Kaplan, PL
Attorneys for Debtor
1665 Palm Beach Lakes Blvd.
The Forum - Suite 1000
West Palm Beach, FL 33401
Telephone: (561) 491-1200
Fax: (561) 684-3773

Copies Furnished to:

Craig I. Kelley, Esquire, who shall serve a copy of this Order on all interested parties and
file a Certificate of Service with the Court.
